Order insofar as appealed from, modified on the law and as modified affirmed without costs, in accordance with the following memorandum: Defendants appeal from so much of the order of Special Term as denied their motion for summary *935judgment dismissing the complaint. For reasons stated by Special Term (Houston, J.), in its memorandum decision, we agree that the cause of action for defamation should not be dismissed on motion because triable issues have been raised. We conclude, however, that the court should have dismissed plaintiffs cause of action for intentional infliction of emotional distress. This cause of action is redundant to the defamation action and any damages for emotional distress are recoverable on the defamation cause of action (see, Rozanski v Fitch, 113 AD2d 1010).
All concur, except Lawton, J., who dissents and votes to grant summary judgment dismissing the complaint, in the following memorandum.